United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1113
                                   ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *   Appeal from the United States
      v.                                 *   District Court for the Northern
                                         *   District of Iowa.
Jeremiah J. Kerby,                       *
                                         *          [UNPUBLISHED]
            Appellant.                   *

                                   ___________

                         Submitted: May 6, 2002

                              Filed: May 16, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Jeremiah J. Kerby pleaded guilty to armed bank robbery, in violation of
18 U.S.C. § 2113(a) and (d), and to using and carrying a firearm during and in
relation to the bank robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). At
sentencing, the district court1 imposed an obstruction-of-justice increase and, over
Mr. Kerby’s objection, denied him an acceptance-of-responsibility reduction under


      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
U.S.S.G. § 3E1.1. The court sentenced him to 151 months imprisonment for the
robbery, a consecutive term of 84 months imprisonment for the gun conviction, and
concurrent supervised release terms (5 and 3 years respectively). The court also
ordered Kerby to pay $46,012.50 in restitution. On appeal, counsel has filed a brief
and moved to withdraw under Anders v. California, 386 U.S. 738 (1967), challenging
the denial of the section 3E1.1 reduction.

       The district court did not clearly err. See United States v. Ervasti, 201 F.3d
1029, 1043 (8th Cir. 2000). Two witnesses testified that Mr. Kerby threatened to
harm, or solicited others to harm, a codefendant who had cooperated with the
government. Further, Mr. Kerby stipulated that he had obstructed justice during the
investigation of his case by destroying evidence. See U.S.S.G. § 3E1.1, comment.
(n.4) (conduct supporting obstruction enhancement ordinarily indicates defendant
should not receive § 3E1.1 reduction); United States v. Honken, 184 F.3d 961,
967-69 (8th Cir.) (district court should consider totality of circumstances), cert.
denied, 528 U.S. 1056 (1999). Mr. Kerby carried the burden of establishing his
entitlement to the reduction, see Honken, 184 F.3d at 968, and “the determination of
the sentencing judge is entitled to great deference on review,” because “[t]he
sentencing judge is in a unique position to evaluate a defendant’s acceptance of
responsibility,” see U.S.S.G. § 3E1.1, comment. (n.5).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we affirm and grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-